44 So. 3d 216 (2010)
Samuel Alfonso CHILDS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-111.
District Court of Appeal of Florida, Second District.
September 22, 2010.
*217 James Marion Moorman, Public Defender, and Megan Olson, Assistant Public Defender, Bartow, for Appellant.
Samuel Alfonso Childs, pro se.
Bill McCollum, Attorney General, Tallahassee, and Timothy A. Freeland, Assistant Attorney General, Tampa, for Appellee.
VILLANTI, Judge.
This is an appeal pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Samuel Alfonso Childs was convicted of robbery with a firearm after a jury trial and was sentenced to twenty years in prison. After careful review of the record, we find no error and affirm Childs' conviction and sentence. However, we remand the case to the trial court to enter a written order of competency.
The record reflects that the trial court orally found Childs competent to stand trial, but there is no written order of competency. Therefore, we remand for entry of a written order nunc pro tunc. See, e.g., Hampton v. State, 988 So. 2d 103, 106 (Fla. 2d DCA 2008); Corbitt v. State, 744 So. 2d 1130, 1130 (Fla. 2d DCA 1999).
Affirmed with directions.
NORTHCUTT and CRENSHAW, JJ., Concur.